39 B.R. 1019 (1984)
In re P. Barry JONES, Debtor.
Bankruptcy No. 82 B 12334 EJR.
United States Bankruptcy Court, S.D. New York.
June 13, 1984.
Shaw, Goldman, Licitra, Levine & Weinberg, P.C., Garden City, N.Y., for trustee;
P. Barry Jones, New York Attorney General's Office, New York City, Stephen M. Leon, Special Deputy Atty. Gen., New York City, of counsel.
Albert Holland, New York City, Atty. for the New York State Court Receiver.
Marks & Goldberg, Hicksville, N.Y., for Sam Carino and Dan Phillips.
Cornelius Blackshear, New York City, U.S. trustee.
DECISION AND ORDER ON MOTION TO CHANGE VENUE AND CROSS-MOTION TO APPOINT AN OPERATING TRUSTEE
EDWARD J. RYAN, Bankruptcy Judge.
On December 7, 1982, an involuntary Chapter 7 petition was filed against P. Barry Jones (debtor) in this court.
*1020 Dorothy Eisenberg was appointed interim trustee and thereafter became permanent trustee.
On December 22, 1983 the debtor filed a petition for relief under Chapter 11 of the Bankruptcy Code (Code) in the Bankruptcy Court of the Southern District of California.
By order dated April 11, 1984 the California Bankruptcy Court dismissed the pending Chapter 11 petition.
On April 19, 1984, an order was signed by this court converting the involuntary Chapter 7 petition to Chapter 11.
The debtor now brings on a motion to change venue to the Bankruptcy Court in California. The trustee opposes the motion to change venue and cross-moves for an order appointing an operating trustee.
The debtor's motion to change venue is untimely given the fact that this case was commenced over one and one-half years ago. A transfer of venue at this advanced stage would result in duplication of administration expenses and a delay in the reorganization process. Accordingly, the motion to change venue is denied. See Advisory Committee Notes, Bankruptcy Rule 1014(a).
This court also finds that to further advance the orderly administration of the debtor's estate, an operating trustee should be appointed by the United States Trustee. See Section 151104(a)(1).
It is so ordered.